 



EXHIBIT 10.5
Cash Bonus Plan for
Executive Officers of
Qualstar Corporation
For the Fiscal Year Ending June 30, 2006
      Executive Officers of Qualstar Corporation are entitled to receive cash
bonuses if the Company achieves stated levels of consolidated revenue and
pre-tax profits for the fiscal year ending June 30, 2006, excluding the effects
of acquisitions, if any, made during the fiscal year. The Company’s Board of
Directors reserves the right to modify this bonus plan from time to time, if
appropriate, in the event of extraordinary circumstances.
      For all executive officers other than the Vice President of Sales, the
potential cash bonuses will be as follows: (1) from 0% of base salary if
consolidated revenue is less than $25 million for the fiscal year ending
June 30, 2006, to a maximum of 20% of base salary if consolidated revenue is
more than $50 million for the fiscal year ending June 30, 2006; plus (2) an
additional bonus ranging from 0% of base salary if the Company is not profitable
for the fiscal year ending June 30, 2006, to a maximum of 20% of base salary if
consolidated pre-tax profits are more than 19% of consolidated revenue for the
fiscal year ending June 30, 2006. Bonuses will be paid during the first fiscal
quarter following completion of the fiscal year based on the actual revenue and
pre-tax profit levels achieved for that year and provided that the executive is
still employed by the Company as of the date of payment.
      For the Vice President of Sales, the potential cash bonuses will be as
follows: (1) from $3,000 if consolidated revenue, excluding revenue from sales
of power supplies, is $21 million, to a maximum of $100,000 if consolidated
revenue, excluding revenue from sales of power supplies, is more than
$39 million; plus (2) an additional bonus ranging from 0% of base salary if
consolidated pre-tax profits, including profits from sales of power supplies,
are less than 5% of consolidated revenue for the fiscal year ending June 30,
2006, to a maximum of 15% of base salary if consolidated pre-tax profits,
including profits from sales of power supplies, are more than 19% of
consolidated revenue for the fiscal year ending June 30, 2006. His bonus will be
computed quarterly based on an estimate of full year revenues and pre-tax
profits and paid during the following quarter provided that he is still employed
by the Company as of the date of payment. After completion of the fiscal year,
his bonus will be calculated based on the actual revenue and pre-tax profit
levels achieved for that year, and any adjustments to the estimated bonus
payments will be made at that time.